DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The specification has not been presented in proper format.  Applicant should amend the specification to include at least elements (a), (g) and (h) above.

35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
	1)  The specification refers to 1, F1, F2, F3, F4, B2 and B4 but does not show such elements in the figures making it unclear to what element is being referred.
	2)  Elements are not referred to by their common English names but appear to be referred to by the direct translation of the French names for the elements.  For example, element 45 which appears to be a contact is referred to as “zones of layers” [page 24, line 32].  
	3)  A single element number is used to define two or more elements.  For example, element 42a is defined both as peripheral packaging and the end face [page 24, lines 19 and 20].
	4)  Some elements are undefined which should be defined.  For example, as best seen in figure 2, the diode [4] is positioned next to an element which has a first edge face [15] and main faces [13, 14] but which is not itself labeled or defined.  Also, as best seen in figure 5, the end face [25] and the face [12] of an element are defined but the element itself has not been labeled or defined.
	5)  Element 12 is completely unclear.  In the specification element 12 is defined as “an interior main face 12 called F2” [page 20, line 7] and “said face F2” [page 22, line 23].  However, in the drawings figures 1, 1a, 1b and 2] do not point to a surface.  Figures 3, 4 and 5 do appear to point to a surface.  
	6)  Multiple element numbers have been given the same descriptive label.  For example elements 30’ and 50’ are both referred to as “back main face”; Elements 25 
7)   Element numbers have been given the multiple descriptive labels.   For example, element 14 has been referred to as “an interior main face’ [page 20, line 13]; face [page 22, line 25].  To avoid confusion, each element should have a single and unique descriptor which is used throughout the specification.
8)  The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following elements must be shown or the features canceled from the claims:
Interior glazing of claim 1;
Exterior glazing of claim 1;
Laminated interlayer of claim 1;
Under a peripheral edge of said main face of the interior glazing, a plurality of inorganic light-emitting diodes that are spaced apart from one another and that each include a front emitting surface that is located of claim 1;
Light extraction system of claim 1;
Peripheral groove of claim 2;
Aperture of claim 8;
Bottom of claim 9;
Bearing zones are in the extension of the fastening portion of claim 11;
 An opaque peripheral masking layer on the interior main face of the interior glazing of claim 14;
An opaque peripheral masking layer on main face of the interior glazing of claim 14; and 
Protective profile of claim 15;
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 5a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 1, 2, F1, F2, F3, F4, B2 and B4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “42a” has been used to designate both the peripheral packaging and the end face [page 24, lines 19 and 20]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because element 12 is completely unclear.  In the specification element 12 is defined as “an interior main face 12 called F2” [page 20, line 7] and “said face F2” [page 22, line 23].  However, in the drawings figures 1, 1a, 1b and 2] do not point to a surface.  Figures 3, 4 and 5 do appear to point to a surface.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5 and 8 are objected to because of the following informalities:
With respect to claim 5, lines 2-3:  the phrase “the diode carrier is devoid of portion making contact with the main face of the exterior glazing” should be --the diode carrier is devoid of a portion making contact with the main face of the exterior glazing--.
With respect to claim 8, line 4: “each of bearing zones” is improper grammatically.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1:
1)  The limitation “under a peripheral edge of said main face of the interior glazing, a plurality of inorganic light-emitting diodes that are spaced apart from one another and that each include a front emitting surface that is located” is unclear as the location of the LEDs in view of the interior glazing is unclear.  The drawings do not show the LEDs located under the interior glazing.  
2)  The limitation that the LEDs “include a front emitting surface” is unclear as the “front emitting surface” is unclear.  LEDs are normally classified as top emitting or side emitting.
3)  The “common through-hole of the first edge face” is unclear as the first edge face does not appear to have a hole. 
4)  The use of the conjunction “and/or” [line 27] is indefinite as it is unclear if the elements or limitations surrounding the “and/or” are to be included in the claim.
5)  “Optionally” [line 38] is prima facie indefinite.

7)  The limitation “in the visible” is unclear.  Is applicant referring to visible light?
8)  The limitation “before light extraction with a light-extraction system” is unclear as such as system has not been disclosed.
9)  The limitation “the light rays being visible from a side of the interior main face of the interior glazing, or are configured to emit one or more light rays in the ultraviolet that are guided in the interior glazing, before conversion into visible light and light extraction, the light rays being visible from a side of the interior main face of the interior glazing” is unclear.  It is unclear how the light rays would be visible if the interior main face is inside the device. 
With respect to claim 6: the limitation, “the back main face Fe, opposite the interior main face of the interior glazing, bears at least one (opto)electronic component and other conductive circuits for the component” is unclear.
1)  “Fe” [line 2] is not understood and is unclear.
2)  It has not been claimed, in claim 1, that ‘the back main face is opposite the interior main face of the interior glazing’ so the reference in claim 6, which lacks antecedent basis.  Alternatively, the reference is not recited as a statement for a claim.  Applicant should insert –is-- after “back main face”.
	With respect to claim 8:
	1)  “Bearing zones” [line 4] does not have proper antecedent basis.
	2)  “Forming an L-shaped cross section with the fastening portion.

With respect to claim 10:
1) The dependency of the claim is unclear as the applicant has not stated a dependency and the dependency is unclear.
2)  The use of the conjunction “and/or” [line 2] is indefinite as it is unclear if the elements or limitations surrounding the “and/or” are to be included in the claim.
3)  The “bearing zone” [line 2], “the back face” [lines 2-3] and “the bend” does not have proper antecedent basis.
With respect to claim 11:
1)  it is unclear how the LEDs may be “side emitting” [line 3] as they were previously described as having “a front emitting surface” [claim 1, line 16].
	1)  “Bearing zones” [line 3] does not have proper antecedent basis.
2)  “Optionally” [line 4] is prima facie indefinite.
3)  “Being raised or the cross section of the diode carrier is Z-shaped” [line 5] is indefinite as the conjunction “or” does not define equivalent structure.
With respect to claim 13:  “optionally” [line 5] is prima facie indefinite.
With respect to claim 14:
1)  The “opaque peripheral masking layer on the interior main face of the interior glazing” [lines 2-3] is unclear as it is not shown in the drawings or described in the specification.
2)  “Optionally” [line 4] is prima facie indefinite.

4)  The “opaque peripheral masking layer on main face of the interior glazing” [lines 5-6] is unclear as it is not shown in the drawings or described in the specification.
5)  “Optionally” [line 7] is prima facie indefinite.
6)  Claim 14 is completely unclear because of the amount of indefinite and alternative language and unclear elements.
With respect to claim 15:  the “additional protective profile” [line 3] is unclear as a first “protective profile” has not been previously claimed.
With respect to claim 20:  
1)  The “additional protective profile” [line 3] is unclear as a first “protective profile” has not been previously claimed.
2) The polymeric encapsulating material” [line 4] does not have proper antecedent basis.

 Allowable Subject Matter
As best understood, claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

In a luminous automotive glazing comprising an interior glazing and an exterior glazing, an interlayer between the two glazing sheets and LEDs and as best understood, prior art fails to show or suggest, among other allowable elements and limitations, the orientation of the LED with respect to the interior and exterior glazing, and claimed specifics of the fastening portion, the profile bead and protective adhesive strip.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bott et al. (2015/0298601) and Verrat-Debailleul et al. (9,568,180) both show the connections between LEDs and double glazing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385.  The examiner can normally be reached on generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA K TSO/           Primary Examiner, Art Unit 2875